FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case   1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 1 of 34
                                                                       RECEIVED  NYSCEF: 12/19/2019




                                               1 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case   1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 2 of 34
                                                                       RECEIVED  NYSCEF: 12/19/2019




                                               2 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case   1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 3 of 34
                                                                       RECEIVED  NYSCEF: 12/19/2019




                                               3 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case   1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 4 of 34
                                                                       RECEIVED  NYSCEF: 12/19/2019




                                               4 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case   1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 5 of 34
                                                                       RECEIVED  NYSCEF: 12/19/2019




                                               5 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                          INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case    1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 6 of 34
                                                                        RECEIVED  NYSCEF: 12/19/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         TANYA CREATIONS, LLC

                              Plaintiff,

                         v.                                              VERIFIED
                                                                         COMPLAINT
         ALM V LTD., ALM VI, LTD., ALM VII(R)-2, LTD.,
         ALM VII, LTD, ALM VIII, LTD, ALM XVI, LTD,                      Index. No.
         APOLLO SENIOR FLOATING RATE FUND INC,
         APOLLO TACTICAL INCOME FUND INC.,
         LEVERAGE SOURCE HOLDINGS, LP with respect to
         Series V-A, PPF NOMINEE 2 B.V., RR 1 LTD, CION
         INVESTMENT CORPORATION, SIERRA INCOME
         CORPORATION, RUSSELL INVESTMENT CO -
         RUSSELL MULTI-STRATEGY INCOME FUND,
         RUSSELL INVESTMENT COMPANY – RUSSELL
         GLOBAL OPPORTUNISTIC CREDIT FUND,
         RUSSELL INVESTMENTS INSTITUTIONAL FUNDS,
         LLC - MULTI-ASSET CORE PLUS FUND, RUSSELL
         INVESTMENTS QUALIFYING INVESTOR
         ALTERNATIVE FUNDS PLC-RUSSELL
         INVESTMENTS FLOATING RATE FUND,
         STICHTING BLUE SKY ACTIVE FIXED INCOME US
         LEVERAGED LOAN FUND, THL CREDIT BANK
         LOAN SELECT MASTER FUND, THL CREDIT, INC.,
         THL CREDIT SENIOR LOAN FUND, THL CREDIT
         WIND RIVER 2012-1 CLO LTD, THL CREDIT WIND
         RIVER 2013-1 CLO LTD., THL CREDIT WIND RIVER
         2013-2 CLO LTD., LANA KRAUTER, ROB ADAMEK,
         AL BELLON, LARRY MEYER and WILMINGTON
         TRUST, NATIONAL ASSOCIATION

                              Defendants.

                                                     COMPLAINT

                  Plaintiff, Tanya Creations, LLC (“Plaintiff” or “Tanya”) respectfully alleges for its

         complaint and claim of relief as follows:

                                             NATURE OF ACTION

                  1.     This action is brought to recover payments guaranteed by the Lender-Owner


         870468


                                                      6 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                            INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case   1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 7 of 34
                                                                       RECEIVED  NYSCEF: 12/19/2019




         Defendants (defined below), who guarantied payments in order to induce Tanya to sells

         merchandise to Charming Charlie LLC (“Charming Charlie”) when it was not credit worthy

         following its emergence from a Chapter 11          Bankruptcy proceeding which left it under-

         capitalized.

                  2.    The Lender-Owner Defendants are private equity funds that own substantially all

         of the ownership interests in Charming Charlie. In addition, the Lender-Owner Defendants

         together with the Individual Defendants (defined below) continued to induce Tanya to sell and

         deliver merchandise after they knew or should have known that neither Charming Charlie nor the

         Lender-Owner Defendants would pay Tanya for the goods being sold.

                  3.    On the eve of Charming Charlie filing its second Chapter 11, the Individual

         Defendants did instruct Tanya to withhold delivery when long before that time they knew or

         should have known that Tanya would not be paid, thus evidencing a fraudulent scheme

         conducted by the Individual Defendants and the Lender-Owner Defendants.

                                                 THE PARTIES

                  4.    Tanya is a limited liability company organized and existing under and pursuant to

         the laws of the State of Rhode Island with a place of business located at 389 Fifth Avenue, Suite

         504, New York, New York 10016, and is qualified to do business in the State of New York.

                  5.    Upon information and belief, ALM V LTD. is a limited liability company

         organized and existing under and pursuant to the laws of the State of Delaware.

                  6.    Upon information and belief, ALM VI, LTD. is a limited liability company

         organized and existing under and pursuant to the laws of Grand Cayman, and is conducting

         business in the State of New York.

                  7.    Upon information and belief, ALM VII(R)-2, LTD. is a limited liability company



                                                        2
         870468


                                                     7 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                           INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case   1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 8 of 34
                                                                       RECEIVED  NYSCEF: 12/19/2019




         organized and existing under and pursuant to the laws of Grand Cayman, and is conducting

         business in the State of New York.

                  8.    Upon information and belief, ALM VII, LTD is a limited liability company

         organized and existing under and pursuant to the laws of Grand Cayman, and is conducting

         business in the State of New York.

                  9.    Upon information and belief, ALM VIII, LTD is a limited liability company

         organized and existing under and pursuant to the laws of Grand Cayman, and is conducting

         business in the State of New York.

                  10.   Upon information and belief, ALM XVI, LTD is a limited liability company

         organized and existing under and pursuant to the laws of Grand Cayman, and is conducting

         business in the State of New York.

                  11.   Upon information and belief, APOLLO SENIOR FLOATING RATE FUND

         INC. is a corporation organized and existing under and pursuant to the laws of the State of

         Maryland, and is qualified to do business in the State of New York.

                  12.   Upon information and belief, APOLLO TACTICAL INCOME FUND INC. is a

         corporation organized and existing under and pursuant to the laws of the State of Maryland, and

         is qualified to do business in the State of New York.

                  13.   Upon information and belief, LEVERAGE SOURCE HOLDINGS, LP with

         respect to Series V-A is a limited liability partnership conducting business in the State of New

         York.

                  14.   Upon information and belief, PPF NOMINEE 2 B.V. is a limited liability

         company organized and existing under and pursuant to the laws of the Netherlands, and is

         conducting business in the State of New York.



                                                         3
         870468


                                                     8 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                            INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case   1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 9 of 34
                                                                       RECEIVED  NYSCEF: 12/19/2019




                  15.   Upon information and belief, RR 1 LTD is a limited liability company organized

         and existing under and pursuant to the laws of Grand Cayman, and is conducting business in the

         State of New York.

                  16.   Upon information and belief, CION INVESTMENT CORPORATION is a

         corporation organized and existing under and pursuant to the laws of the State of Maryland with

         a place of business located at 3 Park Avenue, 36th Floor, New York, New York 10016, and is

         qualified to do business in the State of New York.

                  17.   Upon information and belief, SIERRA INCOME CORPORATION is a

         corporation organized and existing under and pursuant to the laws of the State of Maryland with

         a place of business located at 280 Park Avenue, 6th Floor East, New York, New York 10017, and

         is qualified to do business in the State of New York.

                  18.   Upon information and belief, RUSSELL INVESTMENT CO - RUSSELL

         MULTI-STRATEGY INCOME FUND is a company organized and existing under and pursuant

         to the laws of the State of Massachusetts, and is conducting business in the State of New York.

                  19.   Upon information and belief, RUSSELL INVESTMENT COMPANY –

         RUSSELL GLOBAL OPPORTUNISTIC CREDIT FUND is a company organized and existing

         under and pursuant to the laws of the State of Massachusetts, and is conducting business in the

         State of New York.

                  20.   Upon information and belief, RUSSELL INVESTMENTS INSTITUTIONAL

         FUNDS, LLC - MULTI-ASSET CORE PLUS FUND is a limited liability company organized

         and existing under and pursuant to the laws of the State of Delaware, and is conducting business

         in the State of New York.

                  21.   Upon information and belief, RUSSELL INVESTMENTS QUALIFYING



                                                         4
         870468


                                                     9 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                          INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case    1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 10 of 34
                                                                        RECEIVED  NYSCEF: 12/19/2019




          INVESTOR ALTERNATIVE FUNDS PLC-RUSSELL INVESTMENTS FLOATING RATE

          FUND is a public limited liability company organized and existing under and pursuant to the

          laws of Ireland, and is conducting business in the State of New York.

                   22.   Upon information and belief, STICHTING BLUE SKY ACTIVE FIXED

          INCOME US LEVERAGED LOAN FUND, is organized and existing under and pursuant to the

          laws of the Netherlands, and is conducting business in the State of New York.

                   23.   Upon information and belief, THL CREDIT BANK LOAN SELECT MASTER

          FUND is a private fund organized and existing under and pursuant to the laws of Grand Cayman

          and is conducting business in the State of New York.

                   24.   Upon information and belief, THL CREDIT SENIOR LOAN FUND is a statutory

          trust organized and existing under and pursuant to the laws of the State of Delaware, and is

          conducting business in the State of New York.

                   25.   Upon information and belief, THL CREDIT WIND RIVER 2012-1 CLO LTD. is

          a limited liability company organized and existing under and pursuant to the laws of Grand

          Cayman, and is conducting business in the State of New York.

                   26.   Upon information and belief, THL CREDIT WIND RIVER 2013-1 CLO LTD. is

          a limited liability company organized and existing under and pursuant to the laws of Grand

          Cayman, and is conducting business in the State of New York.

                   27.   Upon information and belief, THL CREDIT WIND RIVER 2013-2 CLO LTD. is

          a limited liability company organized and existing under and pursuant to the laws of Grand

          Cayman, and is conducting business in the State of New York.

                   28.   Upon information and belief, THL CREDIT, INC. is a corporation organized and

          existing under and pursuant to the laws of the State of Massachusetts with a place of business



                                                          5
          870468


                                                     10 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                            INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case    1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 11 of 34
                                                                        RECEIVED  NYSCEF: 12/19/2019




          located at 570 Lexington Avenue, 21st Floor, New York, New York 10022, and is conducting

          business in the State of New York.

                   29.   Each of the defendants identified in paragraphs numbered “5” through “28” (the

          “Lender-Owners”) provided term loans to Charming Charlie either prior to or during the Prior

          Bankruptcy.

                   30.   Wilmington Trust, National Association is a national banking association and is

          named herein as a nominal defendant against whom no relief is sought and solely in its capacity

          as administrative agent for the Lender-Owners.

                   31.   Upon information and belief, the Lender-Owners identified in paragraphs

          numbered “5” through “15” are all under common management with a place of business located

          at 9 West 57th Street, 37th Floor, New York, New York 10019.

                   32.   Upon information and belief, the Lender-Owners identified in paragraphs

          numbered “18” through “27” are all under common management with a registered agent located

          at 122 East 42nd Street, 18th Floor, New York, New York 10168.

                   33.   Upon information and belief the Lender-Owners are private equity funds that

          obtained substantially all of the equity ownership interest of Charming Charlie pursuant to the

          Plan of Reorganization (described below).

                   34.   Upon information and belief, LANA KRAUTER (“Krauter”) is an individual and,

          at all times relevant herein, was the Chief Executive Officer of Charming Charlie headquartered

          at 5999 Savoy Drive, Houston, TX 77036.

                   35.   Upon information and belief, ROB ADAMEK (“Adamek”) is an individual who,

          at all times relevant herein, was the Chief Operating Officer of Charming Charlie, and has an

          actual place of business located at 2538 E. University Dr. Ste 165, Phoenix, AZ 85034.



                                                           6
          870468


                                                      11 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case    1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 12 of 34
                                                                        RECEIVED  NYSCEF: 12/19/2019




                   36.   Upon information and belief, AL BELLON (“Bellon”) is an individual who, at all

          times relevant herein, was the Chief Financial Officer of Charming Charlie and has an actual

          place of business located at 302 Marsalis Avenue, Dallas, TX 75203.

                   37.   Upon information and belief, LARRY MEYER (“Meyer”) is an individual and, at

          all times relevant herein, was the Chief Restructuring Officer of Charming Charlie with an actual

          dwelling place located at 4048 Ballina Drive, Encino, CA 91436. (Meyer, together with Bellon,

          Adamek and Krauter are collectively referred to as the “Individual Defendants”).

                                            FACTUAL BACKGROUND

                   38.   Charming Charlie was a chain of retail stores selling jewelry and Charming

          Charlie.

                   39.   Since in or about October, 2011, Tanya had been a major supplier to Charming

          Charlie.

                   40.   On December 11, 2017 (the “Petition Date”), Charming Charlie and its related

          entities filed a Chapter 11 proceeding (the “Prior Bankruptcy”) in the United States Bankruptcy

          Court for the District of Delaware (the “Bankruptcy Court”).

                   41.   At all times relevant to this action Tanya was Charming Charlie’s largest supplier.

                   42.   During the early stages of their chapter 11 cases, the Debtors were required to be

          very creative in securing the support of their many important vendors as their liquidity did not

          allow them to capitalize on the relief granted and would not sufficiently cover the pre-Petition

          Date exposure of the vendors demanding “Critical Vendor” treatment.

                   43.   At the onset of the Prior Bankruptcy, Charming Charlie brought a motion for an

          order allowing preferred treatment of its critical vendors

                   44.   To permit Charming Charlie to pay certain obligations of pre-Petition Date



                                                           7
          870468


                                                       12 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                           INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case    1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 13 of 34
                                                                        RECEIVED  NYSCEF: 12/19/2019




          creditors, such as Plaintiff, on January 10, 2018, the Bankruptcy Court entered the Final Order

          (I) Authorizing the Debtors to Pay Certain Prepetition Claims of Critical Vendors, Foreign

          Vendors, Shippers, and Import and Export Claimants, and (II) Granting Related Relief [D.I. 279]

          (the “Critical Vendor Order”).

                   45.   Pursuant to the Critical Vendor Order, Charming Charlie obtained authority - but

          not direction - to satisfy the prepetition claims of “Critical Vendors”, including Tanya’s pre-

          Petition Date claims.

                   46.   As a result Tanya escaped incurring losses for its sale of goods to Charming

          Charlie during the period leading up to the filing of its Prior Bankruptcy.

                   47.   Several of Charming Charlie’s important vendors, including Tanya, provided

          goods and services during the pendency of the Prior Bankruptcy under acceptable negotiated

          terms.

                   48.   Charming Charlie prosecuted its Prior Bankruptcy on an expedited bases and

          emerged from bankruptcy in under four months.

                   49.   Charming Charlie confirmed its Fourth Amended Joint Plan of Reorganization

          of Charming Charlie Holdings Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the

          Bankruptcy Code (the “Plan of Reorganization”) on April 3, 2018. A copy of the Plan of

          Reorganization is annexed hereto as Exhibit “A”.

                   50.   On April 3, 2018 (the “Confirmation Date”), the Bankruptcy Court issued an

          order confirming the Plan of Reorganization in the Prior Bankruptcy (the “Confirmation Order”).

                   51.   The Plan of Reorganization provided that the post-Confirmation Date equity of

          the reorganized Charming Charlie would be distributed to its term loan lenders, with the pre-

          Petition Date term loan lenders receiving 25% of the equity and the lenders who provided term



                                                           8
          870468


                                                       13 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                             INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 14 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




          loans during the bankruptcy proceeding received 75% of the equity of the reorganized Charming

          Charlie (collectively, the “New Equity”).

                    52.   Upon information and belief, the Lender-Owners are all holders of the New

          Equity.

                    53.   Following the Confirmation Date, Tanya provided value to the Lender-Owners

          and to Charming Charlie by providing over one million ($1,000,000) dollars of merchandise to

          stock the shelves of Charming Charlie as it attempted to resuscitate its business following its

          bankruptcy proceedings.

                    54.   The Prior Bankruptcy was closed on December 27, 2018.

                    55.   At all times following the Confirmation Date through and including the date that

          Charming Charlie filed another Chapter 11 petition (as further described below) Charming

          Charlie was insolvent.

                    56.   The Plan of Reorganization also provided for a Key Go-Forward Creditor

          Program. (Plan of Reorganization, Exhibit A, Article IV §5).

                    57.   In order to induce Tanya, and other suppliers, to extend credit to Charming

          Charlie and to deliver goods and services following its emergence from bankruptcy, Charming

          Charlie together with its Official Committee of Unsecured Creditors (the “Creditors

          Committee”) and the Lender-Owners, devised a Key Go-Forward Creditor Program.

                    58.   Tanya was an intended beneficiary of the Key Go-Forward Creditor Program.

                    59.   As a direct result of confirmation of the Plan, in furtherance of the Key Go-

          Forward Creditor Program Charming Charlie and the Lender-Owners devised a guaranty

          program (the “Guaranty Program”) to assure vendors that they would be paid.

                    60.   In order to induce vendors to continue to sell and deliver merchandise to be sold



                                                          9
          870468


                                                      14 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case    1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 15 of 34
                                                                        RECEIVED  NYSCEF: 12/19/2019




          in Charming Charlie retail stores after it emerged from bankruptcy the Plan of Reorganization

          provided for and Charming Charlie entered into that certain: (a) Vendor Payment Financing

          Credit and Guarantee Agreement (as amended from time to time) with the Lender-Owners

          Defendants dated April 24, 2018, (the “Vendor Financing Agreement ”); and (b) Master Supplier

          Agreement Governing All Goods Procured by Charming Charlie (as amended from time to time

          the “Master Supplier Agreement”) with Tanya dated August 10, 2018. Copies of the Vendor

          Financing Agreement and Master Supplier Agreement are annexed hereto as Exhibits “B” and

          “C” respectively.

                   61.    The Master Supplier Agreement provides:

                          If Charming Charlie has failed to pay to Supplier the amounts due
                          under any Contract **** the Lenders shall pay Supplier such
                          outstanding amount,….

          Master Supplier Agreement, Exhibit C, § 15(a).

                   62.    The purpose of the Vendor Financing Agreement was for the Lender-Owners to

          provide loans to Charming Charlie to enable it to pay Eligible Vendors (defined below) for the

          Eligible Purchase Orders (defined below) for goods and services provided by Charming Charlie.

                   63.    The Vendor Payment Financing, by its nature, was to fulfill the Lender-Owners’

          commitment to assure that Vendors, such as Tanya, were paid for the merchandise they provided

          to Charming Charlie.

                   64.    The Vendor Financing Agreement provided:

                   All proceeds of …Vendor Payment Financing Loans shall be used to fund Eligible
                   Purchase Orders for Eligible Vendors in accordance with the terms and conditions set
                   forth herein

          Vendor Financing Agreement, Exhibit B, § 5.12.

                   65.    The Vendor Financing Agreement further provides that if Charming Charlie



                                                         10
          870468


                                                     15 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                                INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 16 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




          failed:

                    …to timely make all or any portion of a payment in accordance to the terms of an
                    Eligible Purchase Order to an Eligible Vendor***[the Lender-Owners] remain[ed]
                    obligated to fund any Vendor Payment Financing Loans in connection with an Eligible
                    Purchase Order that were received prior to the date of such Event of Default.

          Vendor Financing Agreement, Exhibit B, §§10.1(m) and 6.2(b)

                    66.   Tanya was designated as an Eligible Vendor. (Master Supplier Agreement,

          Exhibit C, § 15.1(a)).

                    67.   Thus, the Lender-Owners intended to be obligated to pay Eligible Vendors, such

          as Tanya, when Charming Charlie failed to pay Eligible Purchase Orders.

                    68.   The purpose of the Guaranty Program was to induce vendors to continue to do

          business with Charming Charlie post-Confirmation Date.

                    69.   Pursuant to the Vendor Financing Agreement, each Lender-Owner severally

          agreed to make credit extensions to Charming Charlie in an aggregate amount not to exceed the

          amount of the Lender’s Vendor Payment Financing Commitment (the “Vendor Payment

          Financing Loans”). (Vendor Financing Agreement, Exhibit B, § 2.1).

                    70.   All proceeds of the Vendor Payment Financing Loans were to be used by

          Charming Charlie to pay “Eligible Purchase Orders for Eligible Vendors” as defined in the

          Vendor Financing Agreement. (Vendor Financing Agreement, Exhibit B, § 5.12(i)).

                    71.   The Vendor Financing Agreement provides, in pertinent part,

                          “Eligible Purchase Order” shall mean a purchase order that (i) is
                          from an Eligible Vendor and (ii) is issued pursuant to and complies
                          with the terms and conditions of an Eligible Supply Agreement.
                          No purchase order shall qualify as an Eligible Purchase Order as of
                          any date of determination if (i) the aggregate amount of Vendor
                          Payment Financing Loans outstanding as of such date exceeds
                          $500,000 or (ii) Borrower is, or as a result of such additional
                          Eligible Purchase Order Exposure will be, in breach of Section
                          8.15(c) of this Agreement.


                                                          11
          870468


                                                      16 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                             INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case    1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 17 of 34
                                                                        RECEIVED  NYSCEF: 12/19/2019




          Vendor Financing Agreement, Exhibit B, § 5.12(i).

                   72.   According to the Master Supplier Agreement, Charming Charlie and the Lender-

          Owners agreed and acknowledged that Charming Charlie’s agreement with Tanya qualified as an

          Eligible Supply Agreement, its purchase orders were Eligible Purchase Orders under the

          Financing Agreement, and that Tanya was, and would remain, an “Eligible Vendor” (each as

          defined in the Vendor Financing Agreement).         (Master Supplier Agreement, Exhibit C, §

          15.1(a)).

                   73.   In reliance upon the terms and representations contained in the Vendor Financing

          Agreement and pursuant to the Master Supplier Agreement, Tanya continued to supply goods to

          Charming Charlie.

                   74.   As consideration for the benefit afforded to Tanya by the Guaranty Program, the

          Master Supplier Agreement required that Tanya agree to authorize Charming Charlie to deduct a

          “Fronting Fee” equal to 3% (the “Fronting Fee”) of the amount of each Eligible Purchase Order.

                   75.   In turn, Charming Charlie paid the Lender-Owners a Fronting Fee in an amount

          equal to 3% of each purchase order issued by Charming Charlie to Tanya.

                   76.    The Master Supplier Agreement provides:

                         Fronting Fee: In consideration for the payment guarantee pursuant
                         to Section 15 of the [Master Supplier] Agreement, [Tanya] agrees
                         that Charming Charlie may, in addition to and after any other
                         allowances and permitted deductions under a Contract, deduct a
                         fronting fee *** from the amount of such Contract in an amount
                         equal to 3.00% of the amount of such Contract…

          Master Supplier Agreement, Exhibit C, Schedule C,

                   77.   The Vendor Financing Agreement defined the Fronting Fee as:

                         Fronting Fee. On the date of each Eligible Purchase Order,
                         Borrower shall pay directly to the Administrative Agent for the


                                                        12
          870468


                                                    17 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case    1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 18 of 34
                                                                        RECEIVED  NYSCEF: 12/19/2019




                         account of each Lender a one-time fronting fee equal to the
                         Applicable Fronting Amount (the “Fronting Fee”); concurrently
                         therewith, the Borrower shall notify the Administrative agent of
                         the amount of the Applicable Fronting Amount due in connection
                         with such Eligible Purchase Order; provided, however, that the
                         Administrative Agent shall have no responsibility to calculate any
                         Applicable Fronting Amount, or to ascertain or inquire as to the
                         accuracy of any such calculation and shall be entitled to
                         conclusively rely on the Borrower’s calculation of such Applicable
                         Fronting Amount. The Fronting Fee shall be deposited by the
                         Borrower into the Vendor Payment Financing Loan Account, and,
                         upon the request of the Required Lender-Owners, sweep into the
                         account of the Administrative Agent, for the account of each
                         Lender, and the Administrative Agent shall promptly remit to each
                         Lender such Lender’s pro rata share of such Fronting Fee.

          Vendor Financing Agreement , Exhibit B, § 2.1(b)(i).

                   78.   Charming Charlie deducted the Fronting Fee of 3% for each of Tanya’s Eligible

          Purchase Orders made under the Vendor Credit Facility and the Vendor Financing Agreement .

                   79.   Charming Charlie deposited the Fronting Fee into the Vendor Payment Financing

          Loan Account (the “Vendor Payment Account”) maintained by the Debtors for the benefit of the

          Lender-Owners. (Vendor Financing Agreement, Exhibit B, § 2.1(b)(i)).

                   80.   Following Charming Charlie’s deposit into the Vendor Payment Account, the

          Lender-Owners (by Wilmington Trust, N.A., their administrative agent) remitted each Lender its

          pro rata share of the Fronting Fee. (Vendor Financing Agreement, Exhibit B, § 2.1(b)(i)).

                   81.   As such, Charming Charlie served as a mere conduit for the Fronting Fee

          collected from Tanya and be paid to the Lender-Owners.

                   82.   The Master Supplier Agreement further provides that if Charming Charlie failed

          to pay Tanya the amount due following notice by Tanya to Charming Charlie, the Lender-

          Owners would pay to Tanya such amount due from Charming Charlie.               (Master Supplier

          Agreement, Exhibit C § 15.1(a)).



                                                         13
          870468


                                                     18 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                             INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case    1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 19 of 34
                                                                        RECEIVED  NYSCEF: 12/19/2019




                   83.   The Vendor Financing Agreement was first amended on September 27, 2018, and

          a Second Amendment was entered into on February 28, 2019 (the “Second Amendment”).

          (Vendor Financing Agreement, Exhibit B).

                   84.    The Lender-Owners entered into the Second Amendment to the Vendor

          Financing Agreement agreeing to forbear from exercising their rights and remedies against

          Charming Charlie with respect to the Anticipatory Events of Default, as defined in the document.

          (Vendor Financing Agreement, Exhibit B, Second Amendment § 3(a)).

                   85.    In addition, with the Lender-Owners agreeing to forbear, the maturity date of the

          Vendor Financing Agreement was extended for one year until May 15, 2020. (Vendor Financing

          Agreement, Exhibit B, Second Amendment § 3(a)).

                   86.   The Master Supplier Agreement states that payment is guaranteed by or on behalf

          of Charming Charlie and the Lender-Owners until May 15, 2019, and for so long thereafter as

          the Vendor Financing Agreement, as it may be amended from time to time, remains in effect.

          (Master Supplier Agreement, Exhibit C, § 15.1).

                   87.   Therefore, since the guarantee contained in Section 15.1 is in effect for the same

          period as the Vendor Financing Agreement, the Master Supplier Agreement was extended

          through May 15, 2020. A copy of the letter from Al Bellon to the Eligible Vendors relating to the

          Master Supplier Agreement Extension is annexed hereto as Exhibit “D”.

                   88.   The Lender-Owners entered into the Second Amendment knowing of the

          Anticipatory Events of Default by Charming Charlie.

                   89.   As a direct and proximate result of the obligations and representations contained

          in the Vendor Financing Agreement and Master Supplier Agreement, Tanya continued to extend

          credit to Charming Charlie and continued to ship merchandise to it.



                                                         14
          870468


                                                     19 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                             INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 20 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




                    90.   But for the Guaranty Program, Tanya would not have sold goods to Charming

          Charlie post confirmation of the Plan of Reorganization in the Prior Bankruptcy.

                    91.   But for the Second Amendment, Tanya would not have sold goods to Charming

          Charlie after May 19, 2019.

                    92.   From the commencement of the Guaranty Program through June 28, 2019, Tanya

          sold and delivered goods to and at the specific request of Charming Charlie, which goods were

          accepted without protest.

                    93.   The goods were sold and delivered upon Tanya’s reliance upon the guaranties

          promised and represented by the Lender-Owners.

                    94.   In addition, Tanya continued to procure goods for Eligible Purchase Orders

          months in advance of the requested delivery date.

                    95.   Goods procured by Tanya on behalf of Charming Charlie were manufactured at

          the specific request and to meet the specific requirements set forth in the Eligible Purchase

          Orders.

                    96.   Tanya placed orders for the manufacture of goods to enable it to fulfill Eligible

          Purchase Orders obligating Tanya to pay its factory suppliers.

                    97.   By late June 2019, Charming Charlie was in default in payment to Tanya for

          merchandise sold and delivered under the Guaranty Program.

                    98.   On July 1, 2019 and again on July 9, 2019, Tanya provided notices to Charming

          Charlie of its failure to make timely payments consistent with Section 15.1 of the Master

          Agreement. Copies of the notices are annexed hereto as Exhibit “E”.

                    99.   Following default in payment by the Debtors, the Lender-Owners failed and

          refused to pay Tanya for the Eligible Purchase Orders, despite due demand.



                                                         15
          870468


                                                      20 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case      1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 21 of 34
                                                                          RECEIVED  NYSCEF: 12/19/2019




                   100.    Following default in payment by the Debtors, the Lender-Owners failed and

          refused to pay Tanya for the Eligible Purchase Orders, despite their obligation to do so under the

          Guaranty Program.

                   101.    The Vendor Financing Agreement and Master Supplier Agreement were intended

          to: (i) induce Tanya to sell goods to Charming Charlie upon credit terms; and (ii) benefit Tanya

          by guaranteeing payment of all Eligible Purchase Orders.

                   102.    On July 2, 2019, Charming Charlie notified Tanya that Charming Charlie would

          reject the delivery of goods.

                   103.    As a result, Tanya ceased delivering goods to Charming Charlie.

                   104.    However, Charming Charlie continued to approve merchandise until on or about

          July 10, 2019.

                   105.    On July 11, 2019, less than seven months following the closing of the Prior

          Bankruptcy, Charming Charlie and its affiliates filed petitions in the Delaware Bankruptcy Court

          commencing another Chapter 11 case (the “2019 Bankruptcy”).

                   106.    At the time of the commencement of the 2019 Bankruptcy, Tanya was owed the

          amount of $1,234,187.60, for goods sold and delivered to Charming Charlie and guaranteed by

          the Lender-Owners, none of which was paid by the Lender-Owners, despite due demand.

                   107.    At the time Charming Charlie notified Tanya that it would no longer accept

          delivery of goods that it had ordered under Eligible Purchase Orders, Tanya was obligated to its

          own suppliers for goods ordered and manufactured in an amount to be determined at trial but

          presently believed to be in excess of $500,000.

                   108.    In addition, Tanya suffered losses as a result of Charming Charlie refusing

          delivery of merchandise ordered under the Guaranty Program which merchandise was



                                                            16
          870468


                                                       21 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                               INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 22 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




          manufactured and procured by Tanya on behalf of Charming Charlie.

                                        AS AND FOR A FIRST CAUSE OF
                                           ACTION ON A GUARANTY
                                        (Against Lender-Owner Defendants)

                   109.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

          the preceding paragraphs of this Complaint as if fully set forth at length hereat.

                   110.   In order to induce Tanya to continue to do business with Charming Charlie and to

          sell and deliver goods to Charming Charlie upon credit terms, each of the Lender-Owners

          executed and delivered the Vendor Financing Agreement and related documents.

                   111.   Charming Charlie defaulted in its obligations due and owing to Tanya for Eligible

          Purchase Orders.

                   112.   Pursuant to the express terms contained in the Vendor Financing Agreement, the

          Lender-Owners guaranteed payment of the Eligible Purchase Orders to Tanya.

                   113.   Tanya provided notice to Charming Charlie and the Lender-Owners of Charming

          Charlie’s failure to make payments due and owing to Tanya for Eligible Purchase Orders.

                   114.   The Lender-Owners have failed and refused to honor their obligations under the

          Vendor Financing Agreement and the Master Supplier Agreement by failing to pay Tanya for

          the Eligible Purchase Orders following Charming Charlie’s default, despite due demand.

                   115.   As a direct and proximate result of the Lender-Owners’ failure to honor their

          obligations under the Vendor Financing Agreement and the Master Supplier Agreement, each of

          the Lender-Owners is jointly and severally liable to Tanya in an amount to be determined at trial,

          but in no event less than $1,734,187.60, with interest thereon as provided by law.




                                                           17
          870468


                                                       22 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                               INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 23 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




                                AS AND FOR A SECOND CAUSE OF ACTION
                           DECLARING TANYA TO BE A THIRD PARTY BENEFICIARY
                                     (Against Lender-Owner Defendants)

                   116.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

          the preceding paragraphs of this Complaint as if fully set forth at length hereat.

                   117.   The Vendor Financing Agreement and related documents constitute a valid and

          binding contract by and between Charming Charlie and the Lender-Owners.

                   118.   The Vendor Financing Agreement and related documents were executed by the

          Lender-Owners, Charming Charlie and the related parties for the benefit of Tanya and other

          Eligible Vendors as defined therein.

                   119.   Tanya was an intended beneficiary of the loans made or to be made by the

          Lender-Owners to Charming Charlie under the Vendor Financing Agreement.

                   120.   The actual benefit intended for Tanya was the guarantee of all payments for

          Eligible Purchase Orders owed to it as provided for in the Master Supplier Agreement.

                   121.   Although Tanya was not a party to the Vendor Financing Agreement, the purpose

          of such agreement was to convey the benefit of the guaranty upon Tanya and the Eligible

          Vendors.

                   122.   Although the Lender-Owners were not parties to the Master Supplier Agreement,

          when taken together with the clear and unambiguous language, intent and purpose of the Vendor

          Financing Agreement, the Lender-Owners were and are obligated to make guaranteed payments

          to Tanya for the Eligible Purchase Orders.

                   123.   Based upon the foregoing, Tanya respectfully requests that this Court enter a

          declaratory judgment that it is an intended third-party beneficiary of the Vendor Financing

          Agreement and related documents, and that each of the Lender-Owners is jointly and severally



                                                           18
          870468


                                                       23 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                               INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 24 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




          liable to Tanya in an amount to be determined at trial, but in no event less than $1,734,187.60,

          with interest thereon as provided by law.

                             AS AND FOR A THIRD CAUSE OF ACTION
                      DECLARING LENDER-OWNERS AS THIRD PARTY OBLIGORS
                                     (Against all Defendants)

                   124.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

          the preceding paragraphs of this Complaint as if fully set forth at length hereat.

                   125.   The Lender-Owners, as parties to the Vendor Finance Agreement, intended that

          Tanya obtain the benefit of the loans being provided by them to support the payment of Eligible

          Purchase Orders.

                   126.   The Lender-Owners entered into the Vendor Finance Agreement in concert with

          Charming Charlie and Tanya entering into the Master Supplier Agreement.

                   127.   The Master Supplier Agreement and related documents constitute a valid and

          binding contract by and between Charming Charlie and Tanya.

                   128.   The Guaranty Program, as memorialized in the Master Supplier Agreement, taken

          together with the Vendor Financing Agreement, was created for the benefit of Tanya and

          similarly situated Eligible Vendors.

                   129.   Although the Lender-Owners were not parties to the Master Supplier Agreement,

          such agreement provided that if Charming Charlie failed to pay Tanya for any Eligible Purchase

          Order, the Lender-Owners shall pay Tanya the outstanding amount. (Master Supplier Agreement,

          Exhibit C, §15(a)).

                   130.   At all times the Lender-Owners were aware that Section 15(a) of the Master

          Supplier Agreement was in effect for the same period of the Vendor Financing Agreement and

          intended to be obligated to make such payments.



                                                           19
          870468


                                                       24 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                               INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 25 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




                   131.   Based upon the foregoing, Tanya respectfully requests that this Court enter a

          declaratory judgment that the Lender-Owners were intended third-party obligors of the Master

          Supplier Agreement and by virtue of the terms contained in the Vendor Financing Agreement,

          they agreed to be liable to Tanya in an amount to be determined at trial, but in no event less than

          $1,734,187.60, with interest thereon as provided by law.

                                  AS AND FOR A FOURTH CAUSE OF ACTION FOR
                                          FRAUD IN THE INDUCEMENT
                                             (Against all Defendants)

                   132.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

          the preceding paragraphs of this Complaint as if fully set forth at length hereat.

                   133.   Pursuant to the express provisions contained in the Vendor Financing Agreement

          and the Master Supplier Agreement, each of the Defendants induced Tanya to sell and deliver

          goods to Charming Charlie after it emerged from bankruptcy in reliance upon the guaranteed

          payments provided for under such agreements.

                   134.   Each of the Individual Defendants and Lender-Owners benefited from the

          execution and delivery of the Vendor Financing Agreement and Master Supplier Agreement in

          the form of the Fronting Fee payments and the value of goods sold and delivered to Charming

          Charlie by Tanya.

                   135.   At the time that the Lender-Owners entered into the Vendor Financing Agreement

          with Charming Charlie and Charming Charlie entered into the Master Supplier Agreement with

          Tanya, each of the Lender-Owners and the Individual Defendants knew, or should have known,

          that Tanya was and would continue to rely upon their representations that Tanya would be paid

          for the Eligible Purchase Orders.

                   136.   Upon information and belief, the Individual Defendants and the Lender-Owners



                                                           20
          870468


                                                       25 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                             INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 26 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




          knew on or prior to February 28, 2019, that Charming Charlie would not be able to pay for goods

          being purchased from Tanya, that Tanya would continue to rely upon the representations

          contained in the Vendor Financing Agreement and the Master Supplier Agreement, and continue

          to sell and deliver goods to Charming Charlie.

                   137.   Notwithstanding the foregoing, to induce Tanya to continue to sell and deliver

          goods to Charming Charlie, the Individual Defendants and the Lender-Owners continued to

          represent to Tanya that it would be paid for goods being sold and delivered to Charming Charlie.

                   138.   The material continuing representations by the Lender-Owners and the Individual

          Defendants that Tanya would be paid for Eligible Purchase Orders upon default by Charming

          Charlie were false at the time that the Vendor Financing Agreement and Master Supplier

          Agreement were executed.

                   139.   After Charming Charlie notified the Lender-Owners of the Anticipatory Events of

          Default, the Lender-Owners and the Individual Defendants knew, or should have known, the

          material continuing misrepresentations were false, yet entered into the Second Amendment,

          which in effect extended the guarantee of payment under the Master Supplier Agreement. (Letter

          from Al Bellon to the Eligible Vendors, Exhibit D).

                   140.   Furthermore, the Lender-Owners and the Individual Defendants entered into the

          Second Amendment with the intent to induce Tanya to continue to deliver goods to Charming

          Charlie despite the Anticipatory Events of Default by extending the guarantee of payment under

          the Master Supplier Agreement.

                   141.   Tanya reasonably relied upon the statements and material continuing

          representations made by the Lender-Owners to Tanya and the other Eligible Vendors.

                   142.   On or about July 2, 2019, the Individual Defendants advised Tanya to cease



                                                           21
          870468


                                                     26 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                               INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 27 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




          delivering goods to Charming Charlie.

                   143.   However, the Individual Defendants and the Lender-Owners knew prior to July 2,

          2019, that Tanya was delivering goods to Charming Charlie that it would not be paid for, yet

          they delayed in directing Tanya to cease shipments, causing substantial damages to Tanya.

                   144.   The Individual Defendants’ and the Lender-Owners’ failure to notify Tanya that

          the material continuing representations were not true is evidence of their intent to continue to

          induce Tanya to deliver goods in reliance upon the false representation that payment was

          guaranteed.

                   145.   As a direct and proximate result of the fraudulent inducement by the Individual

          Defendants and Lender-Owners, Tanya has been damaged in an amount to be determined at trial,

          but in no event less than $1,734,187.60, with interest thereon as provided by law.

                                   AS AND FOR A FIFTH CAUSE OF ACTION FOR
                                               ACTUAL FRAUD
                                             (Against all Defendants)

                   146.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

          the preceding paragraphs of this Complaint as if fully set forth at length hereat.

                   147.   Pursuant to the express provisions of the Vendor Financing Agreement and the

          Master Supplier Agreement, each of the Defendants agreed and guaranteed to pay to Tanya all

          amounts due from Charming Charlie to Tanya for each Eligible Purchase Order for which

          Charming Charlie failed to pay to Tanya.

                   148.   Each of the Individual Defendants and Lender-Owners benefited from the

          execution and delivery of the Vendor Financing Agreement and Master Supplier Agreement in

          the form of the Fronting Fee payments and the value of goods sold and delivered to Charming

          Charlie by Tanya.



                                                           22
          870468


                                                       27 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                           INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 28 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




                   149.   At the time that the Lender-Owners entered into the Vendor Financing Agreement

          with Charming Charlie and Charming Charlie entered into the Master Supplier Agreement with

          Tanya, each of the Lender-Owners and the Individual Defendants knew, or should have known,

          that Tanya was and would continue to rely upon their representations that Tanya would be paid

          for the Eligible Purchase Orders.

                   150.   Upon information and belief, the Individual Defendants and the Lender-Owners

          knew on or prior to February 28, 2019, that Charming Charlie would not be able to pay for goods

          being purchased from Tanya, that Tanya would continue to rely upon the representations

          contained in the Vendor Financing Agreement and the Master Supplier Agreement, and continue

          to sell and deliver goods to Charming Charlie.

                   151.   The material continuing representations by the Lender-Owners and the Individual

          Defendants that Tanya would be paid for Eligible Purchase Orders upon default by Charming

          Charlie were false at the time that the Vendor Financing Agreement and Master Supplier

          Agreement were executed.

                   152.   After Charming Charlie notified the Lender-Owners of the Anticipatory Events of

          Default, the Lender-Owners and the Individual Defendants knew, or should have known, the

          material continuing misrepresentations were false, yet entered into the Second Amendment,

          which in effect extended the guarantee of payment under the Master Supplier Agreement. (Letter

          from Al Bellon to the Eligible Vendors, Exhibit D).

                   153.   Furthermore, the Lender-Owners and the Individual Defendants entered into the

          Second Amendment with the intent to induce Tanya to continue to deliver goods to Charming

          Charlie despite the Anticipatory Events of Default by extending the guarantee of payment under

          the Master Supplier Agreement.



                                                           23
          870468


                                                     28 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                               INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 29 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




                   154.   Tanya reasonably relied upon the statements and material continuing

          representations made by the Defendants to Tanya and the other Eligible Vendors.

                   155.   On or about July 2, 2019, the Individual Defendants advised Tanya to cease

          delivering goods to Charming Charlie.

                   156.   However, the Individual Defendants and the Lender-Owners knew prior to July 2,

          2019, that Tanya was delivering goods to Charming Charlie that it would not be paid for, yet

          they delayed in directing Tanya to cease shipments, causing substantial damages to Tanya.

                   157.   The Individual Defendants’ and the Lender-Owners’ failure to notify Tanya that

          the material continuing representations were not true is evidence of their intent to continue to

          induce Tanya to deliver goods in reliance upon the false representation that payment was

          guaranteed.

                   158.   As a direct and proximate result of the fraud by the Defendants, Tanya has been

          damaged in an amount to be determined at trial, but in no event less than $1,734,187.60, with

          interest thereon as provided by law.

                          AS AND FOR A SIXTH CAUSE OF ACTION FOR BREACH OF THE
                            IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                                            (Against all Defendants)

                   159.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

          the preceding paragraphs of this Complaint as if fully set forth at length hereat.

                   160.   Each of the Individual Defendants and the Lender-Owners failed and refused to

          honor their respective obligations to Tanya pursuant to the Vendor Financing Agreement and

          Master Supplier Agreement and respectively related documents.

                   161.   The Individual Defendants’ failure and refusal to honor their commitments and

          obligations pursuant to the Vendor Financing Agreement and Master Supplier Agreement



                                                           24
          870468


                                                       29 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                               INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 30 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




          constitute a breach of the Individual Defendants’ implied covenant of good faith and fair dealing.

                   162.   The Lender-Owners’ failure and refusal to honor their commitments and

          obligations pursuant to the Vendor Financing Agreement and Master Supplier Agreement

          constitute a breach of the Lender-Owners’ implied covenant of good faith and fair dealing.

                   163.   Based upon the foregoing, Plaintiff has been damaged in an amount to be

          determined at trial, but in no event less than $1,734,187.60, with interest thereon as provided by

          law.

                                 AS AND FOR A SEVENTH CAUSE OF ACTION FOR
                                             UNJUST ENRICHMENT
                                       (Against the Lender-Owner Defendants)

                   164.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

          the preceding paragraphs of this Complaint as if fully set forth at length hereat.

                   165.   Tanya provided goods and services to Charming Charlie at Charming Charlie’s

          special instance and request with an agreed upon value in the amount $1,234,187.60.

                   166.   In consideration for the Master Supplier Agreement and the Vendor Financing

          Agreement, Tanya agreed that Charming Charlie could deduct a Fronting Fee of three percent

          (3%) from the amount of each Eligible Purchase Order.

                   167.   The Fronting Fee was deposited into the Vendor Payment Account for the benefit

          of the Lender-Owners.

                   168.   Upon deposit of the Fronting Fee into the Vendor Payment Account, each Lender

          received its pro rata share of the Fronting Fee pursuant to the Vendor Financing Agreement

          (Vendor Financing Agreement, Exhibit B, § 2.1(b)(1)).

                   169.   Charming Charlie deducted the Fronting Fee on each payment to Tanya for

          Eligible Purchase Orders made under the Vendor Credit Facility, Master Supplier Agreement



                                                           25
          870468


                                                       30 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                               INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 31 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




          and Vendor Financing Agreement .

                   170.   Based upon the foregoing, each of the Lender-Owners has been unjustly enriched

          at the expense of Tanya for: (i) the value of goods sold and delivered to Charming Charlie; (ii)

          the value of goods ordered and manufactured for Charming Charlie prior to refusal of shipment;

          and (iii) the amount of the Fronting Fee payments.

                   171.   Equity requires that Tanya be compensated for: (i) the value of goods sold and

          delivered to Charming Charlie; (ii) the value of goods ordered and manufactured for Charming

          Charlie prior to refusal of shipment; and (iii) the amount of the Fronting Fee payments.

                   172.   Based upon the foregoing, Plaintiff has been damaged in an amount to be

          determined at trial, but in no event less than $1,734,187.60, with interest thereon as provided by

          law.

                                 AS AND FOR AN EIGHTH CAUSE OF ACTION FOR
                                            PROMISSORY ESTOPPEL
                                       (Against the Lender-Owner Defendants)

                   173.   Plaintiff repeats, reiterates and realleges each and every allegation contained in

          the preceding paragraphs of this Complaint as if fully set forth at length hereat.

                   174.   The Lender-Owners made a clear and unambiguous promise in the Vendor

          Financing Agreement and Master Supplier Agreement, taken together, guaranteeing payment of

          Eligible Purchase Orders supplied by Eligible Vendors, such as Tanya.

                   175.   Tanya relied on the Lender-Owners’ promise of payment to continue to sell and

          deliver goods worth $1,234,187.60 to Charming Charlie and to order and purchase goods that

          were not accepted for delivery after Charming Charlie emerged from bankruptcy.

                   176.   Tanya’s reliance on the Lender-Owners’ promise of payment is reasonable and

          was foreseeable.



                                                           26
          870468


                                                       31 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                                               INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case     1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 32 of 34
                                                                         RECEIVED  NYSCEF: 12/19/2019




                   177.   Based upon the foregoing, Plaintiff has been damaged in an amount to be

          determined at trial, but in no event less than $1,734,187.60, with interest thereon as provided by

          law.

                                              PRAYER FOR RELIEF

                   WHEREFORE, Tanya Creations LLC demands judgment as follows:

                   a.     Against Lender-Owner Defendants on its First Cause of Action, for a money

                          judgment in an amount to be determined at trial, but in no event less than

                          $1,734,187.60, with interest thereon as provided by law;

                   b.     Against all Defendants on its Second Cause of Action for a declaratory judgment

                          that Tanya Creations, LLC is an intended third-party beneficiary of the Vendor

                          Financing Agreement , Master Supplier Agreement and related documents;

                   c.     Against all Defendants on its Third Cause of Action for a declaratory judgment

                          that the Lender-Owners are third-party obligors of the Master Supplier Agreement

                          and related documents;

                   d.     Against all Defendants on its Fourth Cause of Action for fraud in the inducement

                          in an amount to be determined at trial, but in no event less than $1,734,187.60,

                          with interest thereon as provided by law;

                   e.     Against all Defendants on its Fifth Cause of Action for actual fraud in an amount

                          to be determined at trial, but in no event less than $1,734,187.60, with interest

                          thereon as provided by law;

                   f.     Against all Defendants on its Sixth Cause of Action for breach of the implied

                          covenant of good faith and fair dealing in an amount to be determined at trial, but

                          in no event less than $1,734,187.60, with interest thereon as provided by law;



                                                           27
          870468


                                                        32 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case   1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 33 of 34
                                                                       RECEIVED  NYSCEF: 12/19/2019




                                               33 of 34
FILED: NEW YORK COUNTY CLERK 12/19/2019 05:21 PM                              INDEX NO. 657592/2019
NYSCEF DOC. NO. 1Case   1:20-cv-00442-MKV Document 1-1 Filed 01/16/20 Page 34 of 34
                                                                       RECEIVED  NYSCEF: 12/19/2019




                                               34 of 34
